UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – March 31, 2016 Item 1: Reports to Shareholders Semiannual Report | March 31, 2016 Vanguard Equity Income Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 27 Trustees Approve Advisory Arrangements. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2016 Total Returns Vanguard Equity Income Fund Investor Shares 10.84% Admiral™ Shares 10.89 FTSE High Dividend Yield Index 12.02 Equity Income Funds Average 7.44 Equity Income Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2015, Through March 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Equity Income Fund Investor Shares $28.78 $30.39 $0.460 $1.016 Admiral Shares 60.31 63.69 0.988 2.130 1 Chairman’s Letter Dear Shareholder, Despite a brief resurgence of volatility, U.S. stocks produced solid gains for the six months ended March 31, 2016. Stocks of larger-capitalization companies generally outpaced those of smaller firms, while growth stocks finished slightly ahead of their value counterparts . Vanguard Equity Income Fund, which tends to favor large-cap value stocks, returned nearly 11% for the period. It trailed its benchmark, the FTSE High Dividend Yield Index, but finished more than three percentage points ahead of its peer group average and the broad U.S. stock market. The fund notched gains in all ten industry sectors, with more than half posting double-digit results. In several sectors, however, the fund’s holdings failed to keep pace with those in the index, leading to its relative underperformance. As of March 31, the fund’s 30-day SEC yield was 2.86% for Investor Shares, compared with 3.12% at the start of the period. The SEC yield for Admiral Shares stood at 2.95%, compared with 3.21% six months earlier. Stocks charted an uneven course en route to a favorable outcome The broad U.S. stock market returned about 7% over the six months. The period began and ended strongly, with 2 fluctuations in the middle as China’s economic slowdown and falling oil and commodity prices worried investors. Stocks rallied in March as investors again seemed encouraged by news about monetary policy. The Federal Reserve indicated, after a mid-March meeting, that it would raise interest rates fewer times in 2016 than previously anticipated. And central bankers in Europe and Asia kept up stimulus measures to combat weak growth and low inflation. International stocks returned about 3% for the period after surging more than 8% in March. Stocks from emerging markets and from developed markets of the Pacific region outperformed European stocks, which were nearly flat. Bonds produced gains following a subpar start After posting weak results for the first three months of the period, bonds managed solid gains. The broad U.S. taxable bond market returned 2.44% for the fiscal half year. With stocks volatile and the Fed proceeding cautiously with rate hikes, bonds proved attractive. The yield of the 10-year U.S. Treasury note closed at 1.77% at the end of March, down from 2.05% six months earlier. (Bond prices and yields move in opposite directions.) Returns for money market funds and savings accounts remained limited by the Fed’s target rate of 0.25%–0.5%—still low despite rising a quarter percentage point in December. Market Barometer Total Returns Periods Ended March 31, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 7.75% 0.50% 11.35% Russell 2000 Index (Small-caps) 2.02 -9.76 7.20 Russell 3000 Index (Broad U.S. market) 7.30 -0.34 11.01 FTSE All-World ex US Index (International) 3.09 -8.53 0.70 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.44% 1.96% 3.78% Barclays Municipal Bond Index (Broad tax-exempt market) 3.20 3.98 5.59 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.08 0.04 CPI Consumer Price Index 0.08% 0.85% 1.28% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 6.90%. International bonds got a boost as foreign currencies strengthened against the dollar, a turnabout from the trend of recent years. Even without this currency benefit, however, international bond returns were solidly positive. The fund posted sizable gains despite trailing its benchmark Vanguard Equity Income Fund focuses on high-quality, well-established companies with above-average current dividend yields and potential for long-term capital appreciation. This approach often leads the fund’s advisors, Wellington Management Company and Vanguard Quantitative Equity Group, to invest in out-of-favor industries, where companies trade at a discount to the overall market’s valuation. As I mentioned, the fund produced positive results in all ten sectors for the period. Stocks of industrial, information technology, and consumer staples companies contributed most to performance, together adding nearly 6 percentage points to the fund’s total return. Despite its strong overall result, the fund trailed its benchmark. This underper-formance can be attributed to smaller returns in a number of sectors. The most notable of these was health care, where the fund’s pharmaceutical stocks failed Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Equity Income Fund 0.26% 0.17% 1.20% The fund expense ratios shown are from the prospectus dated January 27, 2016, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2016, the fund’s annualized expense ratios were 0.24% for Investor Shares and 0.16% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Equity Income Funds. 4 to keep pace with those in the index. Weaker selection in consumer staples and telecommunication services also hurt the fund in comparison to the benchmark. The fund’s overweight allocation to financials detracted as the sector was one of the worst performers in the benchmark. Energy was a relative bright spot, as the fund’s holdings outpaced those in the index. For more about the advisors’ strategy and the fund’s positioning during the six months, please see the Advisors’ Report that follows this letter. Vanguard’s growth translates into lower costs for you Research indicates that lower-cost investments have tended to outperform higher-cost ones. So it’s little wonder that funds with lower expense ratios—including those at Vanguard—have dominated the industry’s cash inflows in recent years. Vanguard has long been a low-cost leader, with expenses well below those of many other investment management companies. That cost difference remains a powerful advantage for Vanguard clients. Why? Because a lower expense ratio allows a fund to pass along a greater share of its returns to its investors. What’s more, as you can see in the chart below, we’ve been able to lower our costs continually as our assets under management have grown. Our steady growth has not been an explicit business objective. Rather, we focus on putting our clients’ interests first at all times, and giving them the best chance for investment success. But economies of scale—the cost efficiencies that come with our growth—have allowed us to keep lowering our fund costs, even as we invest in our people and technology. The benefit of economies of scale Note: Data are for U.S.-based Vanguard funds only. Source: Vanguard. Consider rebalancing to manage your risk Let’s say you’ve taken the time to carefully create an appropriate asset allocation for your investment portfolio. Your efforts have produced a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance. But what should you do when your portfolio drifts from its original asset allocation as the financial markets rise or fall? Consider rebalancing to bring it back to the proper mix. Just one year of outsized returns can throw your allocation out of whack. Take 2013 as an example. That year, the broad stock market (as measured by the Russell 3000 Index) returned 33.55% and the broad taxable bond market (as measured by the Barclays U.S. Aggregate Bond Index) returned –2.02%. A hypothetical portfolio that tracked the broad domestic market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing to bring your portfolio back to its original targets would require you to shift assets away from areas that have been performing well toward those that have been falling behind. That isn’t easy or intuitive. It’s a way to minimize risk rather than maximize returns and to stick with your investment plan through different types of markets. (You can read more about our approach in Best Practices for Portfolio Rebalancing at vanguard.com/research.) It’s not necessary to check your portfolio every day or every month, much less rebalance it that frequently. It may be more appropriate to monitor it annually or semiannually and rebalance when your allocation swings 5 percentage points or more from its target. It’s important, of course, to be aware of the tax implications. You’ll want to consult with your tax advisor, but generally speaking, it may be a good idea to make any asset changes within a tax-advantaged retirement account or to direct new cash flows into the underweighted asset class. However you go about it, keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 14, 2016 6 Advisors’ Report For the six months ended March 31, 2016, Vanguard Equity Income Fund returned almost 11%. It trailed its benchmark, the FTSE High Dividend Yield Index, but finished ahead of its peer group average and the broad U.S. stock market. This performance reflects the combined results of your fund’s two independent investment advisors, Wellington Management Company and Vanguard Quantitative Equity Group. The use of two advisors provides exposure to distinct yet complementary investment approaches, enhancing the diversification of your fund. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of the fund’s assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the six months and its effect on portfolio positioning. These comments were prepared on April 19, 2016. Wellington Management Company llp Portfolio Manager: W. Michael Reckmeyer, III, CFA, Senior Managing Director and Equity Portfolio Manager The investment environment remained somewhat precarious during the period, with divergent trends between developed and emerging markets and uncertainty over central bank policies. China continues to transition from a rapidly growing economy to more moderate growth and has employed a variety of actions to stimulate economic Vanguard Equity Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 64 12,885 A fundamental approach to seeking desirable stocks. Company LLP Our selections typically offer above-average dividend yields, below-average valuations, and the potential for dividend increases in the future. Vanguard Quantitative Equity 34 6,939 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 2 373 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 activity. Although data out of China have been more positive recently, the extent of the country’s slowdown is still uncertain. Other emerging economies are also slowing, with Brazil and Russia in severe recessions. Europe struggled at the beginning of 2016, and the European Central Bank (ECB) continued to take action, expanding monetary policies and moving interest rates further into negative territory. Markets had mixed reactions, and the ECB’s tactics have prompted some volatility in recent months. Japan also experienced a rocky start to 2016, as the Bank of Japan surprised investors with its decision to implement negative interest rates. The United States is in its seventh year of expansion and one of the largest economic recoveries in history. Core inflation is starting to tick up, unemployment continues to fall, and wages have been accelerating. It also remains to be seen how the Federal Reserve’s experiment with quantitative easing will play out, particularly with the global uncertainties and other central banks’ actions. With this backdrop, the consumer remains resilient. However, the strong dollar will likely weigh on U.S. exports, and energy and industrial inventories remain elevated. Our underperformance was driven by sector allocation, a residual of our bottom-up stock selection process. An overweight allocation to financials, the worst performing sector in the benchmark, and a cash position in a strong equity market detracted most from relative performance. Stock selection in health care, utilities, and consumer staples also hurt performance. On an individual name basis, our positions in Marathon Oil and Union Pacific, as well as our decision not to own benchmark constituent AT&T, detracted most. We eliminated our position in Marathon Oil as eroding oil fundamentals caused management to cut its dividend. Selection in the energy, financial, and information technology sectors helped performance. Overweight allocations to utilities and industrials, as well as our underweight position in Eli Lilly and decisions not to own energy companies Kinder Morgan or Williams, also aided performance. We eliminated our position in Eli Lilly early in the period. At the end of the period, we were most overweighted in financials, health care, and energy. Consumer staples, consumer discretionary, and telecommunication services were our largest underweights relative to the benchmark. Significant purchases in the past six months included new positions in Sempra Energy, Canadian Natural Resources, TransCanada, and Amgen. We trimmed our positions in Home Depot because of valuation and in Analog Devices as the stock neared our target price. We also eliminated Symantec over concerns about business fundamentals and our uncertainty about how management would allocate excess cash. As always, we remain focused on finding investment opportunities in quality dividend-paying companies with superior total return potential at discounted valuations. 8 Vanguard Quantitative Equity Group Portfolio Managers: Michael R. Roach, CFA James P. Stetler, Principal Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies For the six months, the Equity Income Fund returned nearly 11%, trailing its benchmark. The broad U.S. equity market was up 7.30%. Large- and mid-capitalization stocks drove performance, returning 7.75%, while small-caps lagged the broad market with a 2.02% return. Growth stocks took a slight lead over value stocks, with returns of 7.45% and 7.15%, respectively. Globally, the U.S. equity market continued to outperform international markets, with emerging markets turning in a strong performance and developed markets advancing modestly. Performance within the FTSE benchmark was broad-based as all ten sector groups generated positive returns, with the strongest results in telecommunication services, materials, and utility companies. Although the energy sector improved over the prior period, energy and financials were the index’s weakest performers. Heading into 2016, the U.S. economy continued to grow but at a slower pace. Fourth quarter 2015 real GDP grew 1.4%, compared with 2.0% in the third quarter, with the deceleration primarily attributed to downturns in nonresidential fixed investment, exports, and state and local government spending. Corporate profits decreased 8.1% in the same quarter, reflecting the largest quarterly decline since the first quarter of 2011. However, the U.S. job market further improved. Total nonfarm payroll employment rose by 215,000 in March, and the unemployment rate was slightly changed at 5.0%. After declining significantly in the first quarter of 2016, oil prices recovered, increasing over 40% after bottoming out in mid-February. This volatility spilled into the global stock markets, which saw similar price action in the same quarter. The Federal Reserve raised interest rates in December after having kept them near zero since 2008. Further gradual hikes are expected later this year but are dependent on global economic data. Although the U.S. interest rates are increasing, several central banks, including the European Central Bank and the Bank of Japan, are experimenting with negative interest rates in an attempt to spur economic growth. Although it’s important to understand how overall portfolio performance is affected by the macro factors we’ve described, our approach to investing focuses on specific stock fundamentals. We compare all stocks in our investment universe within the same industry groups in order to identify those with characteristics that we believe will enable them to outperform over the long run. To do this, we use a strict quantitative process involving valuation and other factors that are focused on fundamental growth. The interaction of these factors generates a daily opinion that seeks to capitalize on 9 investor biases across the market. Using the results of our model, we construct our portfolio with the goal of maximizing expected return while minimizing exposure to risks relative to the benchmark, such as industry selection, that our research indicates do not improve returns. For the fiscal half year, our quality, valuation, and management decision models contributed positively to performance. However, our growth and sentiment models did not perform as expected. Our stock selection results across sectors were mixed. We produced strong positive selections in four sectors, with the best results in utilities and the least favorable in consumer discretionary. Within utilities, Atmos Energy (+29%), Exelon (+23%), and PPL (+18%) contributed most to relative performance. In consumer discretionary, an overweight in GameStop (–21%) and an underweight in McDonald’s (+30%) detracted. 10 Equity Income Fund Fund Profile As of March 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEIPX VEIRX Expense Ratio 1 0.26% 0.17% 30-Day SEC Yield 2.86% 2.95% Portfolio Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Number of Stocks 205 425 3,900 Median Market Cap $105.7B $120.5B $52.5B Price/Earnings Ratio 19.0x 18.8x 21.8x Price/Book Ratio 2.5x 2.6x 2.7x Return on Equity 18.4% 18.4% 17.5% Earnings Growth Rate 4.6% 2.7% 8.0% Dividend Yield 3.2% 3.3% 2.1% Foreign Holdings 7.9% 0.0% 0.0% Turnover Rate (Annualized) 25% — — Short-Term Reserves 1.9% — — Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Consumer Discretionary 5.9% 6.8% 13.6% Consumer Staples 11.9 14.9 9.2 Energy 11.2 10.2 6.1 Financials 15.5 13.1 17.4 Health Care 12.0 10.8 13.7 Industrials 12.8 11.8 10.7 Information Technology 14.1 14.6 20.1 Materials 2.5 3.4 3.2 Telecommunication Services 4.8 5.8 2.5 Utilities 9.3 8.6 3.5 Volatility Measures FTSE High DJ Dividend U.S. Total Yield Market Index FA Index R-Squared 0.98 0.92 Beta 0.99 0.89 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Microsoft Corp. Systems Software 4.7% Johnson & Johnson Pharmaceuticals 3.3 General Electric Co. Industrial Conglomerates 3.1 Wells Fargo & Co. Diversified Banks 3.0 JPMorgan Chase & Co. Diversified Banks 2.9 Verizon Communications Integrated Inc. Telecommunication Services 2.8 Cisco Systems Inc. Communications Equipment 2.5 Exxon Mobil Corp. Integrated Oil & Gas 2.5 Intel Corp. Semiconductors 2.3 Merck & Co. Inc. Pharmaceuticals 2.2 Top Ten 29.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 27, 2016, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2016, the annualized expense ratios were 0.24% for Investor Shares and 0.16% for Admiral Shares. 11 Equity Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2005, Through March 31, 2016 For a benchmark description, see the Glossary. Note: For 2016, performance data reflect the six months ended March 31, 2016. Average Annual Total Returns: Periods Ended March 31, 2016 Inception One Five Ten Date Year Years Years Investor Shares 3/21/1988 4.39% 12.20% 7.81% Admiral Shares 8/13/2001 4.48 12.30 7.92 See Financial Highlights for dividend and capital gains information. 12 Equity Income Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (96.7%) 1 Consumer Discretionary (5.6%) Home Depot Inc. 2,668,400 356,045 McDonald’s Corp. 1,901,999 239,043 Thomson Reuters Corp. 2,537,270 102,709 Target Corp. 910,704 74,933 General Motors Co. 1,798,408 56,524 Carnival Corp. 1,057,256 55,791 Ford Motor Co. 3,663,201 49,453 Darden Restaurants Inc. 644,783 42,749 Leggett & Platt Inc. 822,472 39,808 Omnicom Group Inc. 475,587 39,583 ^ American Eagle Outfitters Inc. 2,149,133 35,826 ^ Nordstrom Inc. 160,820 9,200 Gannett Co. Inc. 507,439 7,683 Abercrombie & Fitch Co. 230,671 7,275 ^ Cracker Barrel Old Country Store Inc. 36,538 5,578 VF Corp. 82,400 5,336 Time Inc. 135,597 2,094 Consumer Staples (11.5%) Coca-Cola Co. 7,210,180 334,480 Kraft Heinz Co. 3,509,670 275,720 Philip Morris International Inc. 2,806,359 275,332 Procter & Gamble Co. 2,667,494 219,561 British American Tobacco plc 3,461,559 202,420 Altria Group Inc. 3,166,508 198,413 Wal-Mart Stores Inc. 2,164,204 148,226 PepsiCo Inc. 1,151,290 117,984 Diageo plc ADR 910,100 98,173 Kimberly-Clark Corp. 497,620 66,935 General Mills Inc. 962,705 60,987 ConAgra Foods Inc. 1,144,000 51,045 Clorox Co. 363,970 45,882 Coca-Cola Enterprises Inc. 849,722 43,115 Sysco Corp. 897,192 41,926 Campbell Soup Co. 581,694 37,106 Ingredion Inc. 345,791 36,927 Dr Pepper Snapple Group Inc. 380,525 34,027 ^ Nu Skin Enterprises Inc. Class A 372,380 14,244 Universal Corp. 150,034 8,524 ^ Cal-Maine Foods Inc. 100,807 5,233 Bunge Ltd. 67,465 3,823 Energy (10.8%) Exxon Mobil Corp. 5,989,365 500,651 Chevron Corp. 4,298,537 410,080 Suncor Energy Inc. 9,724,010 270,425 Occidental Petroleum Corp. 3,006,635 205,744 Phillips 66 2,266,477 196,254 Enbridge Inc. 2,979,500 115,932 Canadian Natural Resources Ltd. 3,953,300 106,739 ^ TransCanada Corp. 1,524,800 59,947 Valero Energy Corp. 926,458 59,423 PBF Energy Inc. Class A 1,122,971 37,283 ^ Nordic American Tankers Ltd. 2,574,029 36,268 Noble Corp. plc 3,421,359 35,411 Ensco plc Class A 3,249,180 33,694 TransCanada Corp. Subscription Receipts 911,400 32,105 Western Refining Inc. 1,058,001 30,777 HollyFrontier Corp. 724,314 25,583 Scorpio Tankers Inc. 2,777,715 16,194 ^ Ship Finance International Ltd. 369,875 5,138 Teekay Corp. 383,572 3,322 ConocoPhillips 72,212 2,908 ^ CVR Energy Inc. 100,600 2,626 13 Equity Income Fund Market Value • Shares ($000) Financials (14.9%) Wells Fargo & Co. 12,412,107 600,250 JPMorgan Chase & Co. 9,759,536 577,960 Marsh & McLennan Cos. Inc. 5,490,070 333,741 PNC Financial Services Group Inc. 2,714,448 229,561 Chubb Ltd. 1,752,299 208,786 BlackRock Inc. 606,730 206,634 MetLife Inc. 3,085,700 135,586 M&T Bank Corp. 1,075,190 119,346 US Bancorp 2,402,740 97,527 Prudential Financial Inc. 881,031 63,628 Travelers Cos. Inc. 536,203 62,580 Principal Financial Group Inc. 1,396,500 55,092 Fifth Third Bancorp 2,800,236 46,736 Aflac Inc. 729,393 46,054 Regions Financial Corp. 5,308,287 41,670 Lazard Ltd. Class A 1,052,449 40,835 Navient Corp. 3,328,079 39,837 SunTrust Banks Inc. 548,071 19,774 First American Financial Corp. 422,211 16,090 Ameriprise Financial Inc. 169,720 15,955 Hanover Insurance Group Inc. 163,863 14,784 Federated Investors Inc. Class B 326,543 9,421 CME Group Inc. 96,142 9,234 Old Republic International Corp. 250,588 4,581 Washington Federal Inc. 201,500 4,564 Old National Bancorp 324,892 3,960 KeyCorp 300,491 3,317 BGC Partners Inc. Class A 302,924 2,742 First Commonwealth Financial Corp. 267,000 2,366 BBCN Bancorp Inc. 141,772 2,154 T. Rowe Price Group Inc. 26,668 1,959 Health Care (11.6%) Johnson & Johnson 6,147,472 665,157 Merck & Co. Inc. 8,280,390 438,115 Pfizer Inc. 14,066,244 416,924 Bristol-Myers Squibb Co. 3,610,854 230,661 Roche Holding AG 526,858 129,365 ^ AstraZeneca plc ADR 3,674,098 103,463 Novartis AG 1,310,211 94,796 Eli Lilly & Co. 1,168,754 84,162 Amgen Inc. 538,900 80,797 AbbVie Inc. 1,297,438 74,110 Owens & Minor Inc. 271,733 10,983 Baxter International Inc. 92,282 3,791 Computer Programs & Systems Inc. 29,179 1,521 Industrials (12.4%) General Electric Co. 19,953,816 634,332 Eaton Corp. plc 4,101,056 256,562 3M Co. 1,391,500 231,866 United Technologies Corp. 2,032,780 203,481 United Parcel Service Inc. Class B 1,593,204 168,035 Honeywell International Inc. 1,388,900 155,626 Raytheon Co. 1,253,743 153,747 Union Pacific Corp. 1,648,500 131,138 Waste Management Inc. 1,542,590 91,013 Boeing Co. 692,640 87,924 Caterpillar Inc. 1,097,810 84,026 PACCAR Inc. 891,700 48,767 Stanley Black & Decker Inc. 461,239 48,527 GATX Corp. 768,596 36,508 Pitney Bowes Inc. 1,679,063 36,167 General Dynamics Corp. 231,500 30,412 Lockheed Martin Corp. 94,273 20,881 Emerson Electric Co. 281,075 15,285 Briggs & Stratton Corp. 452,781 10,831 RR Donnelley & Sons Co. 553,387 9,076 CH Robinson Worldwide Inc. 116,299 8,633 CSX Corp. 256,078 6,594 Steelcase Inc. Class A 407,509 6,080 General Cable Corp. 493,141 6,021 Aircastle Ltd. 222,069 4,939 West Corp. 161,600 3,688 Greenbrier Cos. Inc. 110,295 3,049 Ryder System Inc. 43,240 2,801 ADT Corp. 67,750 2,795 MSC Industrial Direct Co. Inc. Class A 18,591 1,419 Kennametal Inc. 60,758 1,366 ^ American Railcar Industries Inc. 29,416 1,198 Information Technology (13.5%) Microsoft Corp. 17,312,086 956,147 Cisco Systems Inc. 17,647,440 502,423 Intel Corp. 14,076,250 455,367 International Business Machines Corp. 896,471 135,771 Analog Devices Inc. 2,063,075 122,113 Maxim Integrated Products Inc. 3,231,889 118,869 14 Equity Income Fund Market Value • Shares ($000) Texas Instruments Inc. 2,005,508 115,156 QUALCOMM Inc. 970,471 49,630 Leidos Holdings Inc. 780,686 39,284 Western Union Co. 1,975,079 38,099 Lexmark International Inc. Class A 956,900 31,989 Broadridge Financial Solutions Inc. 492,348 29,201 HP Inc. 1,542,383 19,002 Computer Sciences Corp. 466,700 16,050 KLA-Tencor Corp. 213,427 15,540 Diebold Inc. 531,722 15,372 CSRA Inc. 521,600 14,031 Xilinx Inc. 194,368 9,219 Seagate Technology plc 231,586 7,978 Xerox Corp. 693,568 7,740 Linear Technology Corp. 169,280 7,543 EarthLink Holdings Corp. 973,578 5,520 Science Applications International Corp. 99,540 5,309 Materials (2.4%) Dow Chemical Co. 4,182,571 212,726 International Paper Co. 1,476,520 60,596 Nucor Corp. 1,279,610 60,526 LyondellBasell Industries Class A 665,179 56,926 Bemis Co. Inc. 665,663 34,468 Avery Dennison Corp. 474,010 34,181 EI du Pont de Nemours & Co. 147,060 9,312 Domtar Corp. 210,021 8,506 Commercial Metals Co. 313,776 5,325 Reliance Steel & Aluminum Co. 45,693 3,161 Huntsman Corp. 112,146 1,491 Schweitzer-Mauduit International Inc. 44,761 1,409 Other (0.4%) ^,2 Vanguard High Dividend Yield ETF 1,047,950 72,351 Telecommunication Services (4.6%) Verizon Communications Inc. 10,406,073 562,760 BCE Inc. 3,850,600 175,490 AT&T Inc. 4,048,057 158,562 CenturyLink Inc. 1,291,301 41,270 Utilities (9.0%) Dominion Resources Inc. 3,527,800 265,008 Xcel Energy Inc. 4,743,590 198,377 UGI Corp. 4,406,249 177,528 Eversource Energy 2,806,390 163,725 NextEra Energy Inc. 1,230,530 145,621 Sempra Energy 1,095,700 114,008 Duke Energy Corp. 1,379,122 111,268 National Grid plc 7,441,192 105,289 Exelon Corp. 1,799,400 64,526 American Electric Power Co. Inc. 911,173 60,502 Public Service Enterprise Group Inc. 1,197,896 56,469 PPL Corp. 1,462,202 55,666 FirstEnergy Corp. 1,347,888 48,484 Consolidated Edison Inc. 588,180 45,066 WGL Holdings Inc. 505,891 36,611 Atmos Energy Corp. 363,667 27,006 CMS Energy Corp. 591,761 25,114 SCANA Corp. 305,367 21,421 NiSource Inc. 689,676 16,249 ONE Gas Inc. 207,537 12,681 Entergy Corp. 158,321 12,552 Ameren Corp. 215,498 10,796 TECO Energy Inc. 303,142 8,346 Vectren Corp. 161,849 8,183 pinnacle west capital corp. 105,917 7,951 cleco corp. 140,145 7,737 agl resources inc. 72,222 4,705 southern co. 83,585 4,324 avista corp. 86,720 3,536 Great Plains Energy Inc. 74,694 2,409 Total Common Stocks (Cost $15,573,403) 15 Equity Income Fund Market Value • Shares ($000) Temporary Cash Investments (4.1%) 1 Money Market Fund (2.1%) Vanguard Market Liquidity Fund, 0.495% 429,354,469 429,354 Face Amount ($000) Repurchase Agreements (1.7%) Goldman Sachs & Co. 0.300%, 4/1/16 (Dated 3/31/16, Repurchase Value $155,101,000, collateralized by Federal Home Loan Mortgage Corp. 3.50%, 7/1/42, Federal National Mortgage Assn. 2.470%–4.000%, 6/1/22–7/1/44, with a value of $158,202,000) 155,100 155,100 RBS Securities, Inc. 0.290%, 4/1/16 (Dated 3/31/16, Repurchase Value $143,301,000, collateralized by U.S. Treasury Note 1.375%–2.000%, 9/30/18– 2/15/23, with a value of $146,170,000) 143,300 143,300 Societe Generale 0.320%, 4/1/16 (Dated 3/31/16, Repurchase Value $39,400,000, collateralized by Federal Home Loan Bank 1.250%, 3/30/21, U.S. Treasury Note/ Bond, 0.625%–3.875%, 8/31/16–2/15/46, with a value of $40,188,000) 39,400 39,400 U.S. Government and Agency Obligations (0.3%) 5 Federal Home Loan Bank Discount Notes, 0.331%, 4/13/16 500 500 Federal Home Loan Bank Discount Notes, 0.245%, 4/20/16 9,000 8,999 Federal Home Loan Bank Discount Notes, 0.294%, 4/29/16 7,000 6,999 Face Market Amount Value • ($000) ($000) 5 Federal Home Loan Bank Discount Notes, 0.371%, 5/4/16 100 100 5 Federal Home Loan Bank Discount Notes, 0.380%–0.387%, 6/8/16 50,000 49,966 Federal Home Loan Bank Discount Notes, 0.471%, 8/10/16 5,000 4,992 6 United States Treasury Bill, 0.370%–0.386%, 5/26/16 500 500 6 United States Treasury Note, 0.375%, 5/31/16 1,000 1,000 Total Temporary Cash Investments (Cost $840,206) Total Investments (100.8%) (Cost $16,413,609) Amount ($000 Other Assets and Liabilities (-0.8%) Other Assets Investment in Vanguard 1,672 Receivables for Investment Securities Sold 267 Receivables for Accrued Income 45,848 Receivables for Capital Shares Issued 34,850 Other Assets 888 Total Other Assets 83,525 Liabilities Payables for Investment Securities Purchased (69,520) Collateral for Securities on Loan (125,112) Payables for Capital Shares Redeemed (36,484) Payables to Investment Advisor (3,149) Payables to Vanguard (18,523) Other Liabilities (605) Total Liabilities Net Assets (100%) 16 Equity Income Fund At March 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 16,297,348 Overdistributed Net Investment Income (195) Accumulated Net Realized Losses (58,691) Unrealized Appreciation (Depreciation) Investment Securities 3,953,745 Futures Contracts 5,214 Foreign Currencies 65 Net Assets 20,197,486 Investor Shares—Net Assets Applicable to 171,028,603 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,197,102 Net Asset Value Per Share— Investor Shares $30.39 Admiral Shares—Net Assets Applicable to 235,524,153 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 15,000,384 Net Asset Value Per Share— Admiral Shares $63.69 • See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $ , 85 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98
